Petition for Writ of Mandamus Denied and Memorandum Opinion filed
February 10, 2005








 
Petition for Writ of Mandamus Denied and Memorandum
Opinion filed February 10, 2005.
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-00084-CV
____________
 
IN RE DEHGHANI MOHAMMED, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF MANDAMUS
 

 
M E M O R A N D U M   O
P I N I O N
On January 26, 2005, relator filed a petition
for writ of mandamus in this court.  See
Tex. Gov=t Code Ann. ' 22.221 (Vernon 2004); see also Tex. R. App. P. 52.  In his petition, relator seeks to have this
court compel the Honorable Lisa Millard, presiding judge of the 310th District
Court in Harris County, Texas, to set aside a default judgment rendered against
him in cause number 1983-38483, styled In the Matter of the Marriage of
Mohammed H. Dehghani and Akram Dehghani, and in the Interest of D.D., a minor
child.




This is relator=s second petition for writ of
mandamus in this matter.  On January 13,
2005, this court issued an opinion denying relator=s first petition, which sought the
same relief, because the petition did not comply with the Texas Rules of
Appellate Procedure and appellant did not establish he was entitled to mandamus
relief.  See In re Mohammed, No.
14-04-01218-CV (Tex. App.CHouston [14th Dist.] 2005, orig. proceeding).  
Relator has again failed to establish he is entitled to
relief.  Relator=s remedy to challenge the default
judgment in this case is by appeal. 
Although he avers he mailed a notice of appeal to the trial court, there
is no evidence it was received or filed. 
See Tex. R. App. P. 52.3(j)(1);
52.7(a) (requiring relator to file a certified or sworn copy of all documents
material to his claim for relief that were filed in the underlying
proceeding).  Accordingly, relator has
not established the trial court abused it discretion.
Therefore, we deny relator=s petition for writ of mandamus. 
 
PER CURIAM
 
Petition Denied
and Memorandum Opinion filed February 10, 2005.
Panel consists of
Chief Justice Hedges and Justices Fowler and Seymore.